DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
The amendment filed on 6/3/2022 is acknowledged. Claim 15 is amended. Claims 13-14, 19 and 21-23 are canceled. Currently, claims 15-16, 18, 20 and 24-27 are pending in the application.
Previous rejections are withdrawn in view of the above amendment.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 16 depends on claim 15 and recites “the part of the front surface of the ribbon includes a portion between the first and second solar cells” in lines 1-3, while claim 15 is amended to recite “a part of the front surface of the ribbon body corresponding to the first solar cell” in lines 13-14. Applicant has no support for a part of the front surface of the ribbon body corresponding to the first solar cell, and includes a portion between the first and second solar cells which is not corresponding to the first solar cell. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 depends on claim 15 and recites “the part of the front surface of the ribbon includes a portion between the first and second solar cells” in lines 1-3, while claim 15 is amended to recite “a part of the front surface of the ribbon body corresponding to the first solar cell” in lines 13-14. The metes and bounds of “the part of the front surface of the ribbon” cannot be determined as it is recited to corresponding to the first solar cell in claim 1, and then it is between the first and the second solar cells as recited in claim 16. Between the first and second solar cells is not corresponding to the first solar cell. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2012/0103385) in view of Tsuzuki et al. (US Patent 6,184,457).
Regarding claim 15, Hong et al. discloses a solar cell panel comprising: 
a plurality of solar cells (10, figs. 1-2) comprising a first solar cell (e.g. solar cell on the right, having the bottom connected to the interconnector) and a second solar cell (e.g. solar cell on the left of the first solar cell);
a protective front substrate (40, fig. 1) disposed on a front surface of the solar cells (see fig. 1);
a protective back substrate (50, fig. 1) disposed on a back surface of the solar cells (see fig. 1);
an encapsulation layer (30a/b, fig. 1) disposed between the protective front substrate (40), the protective back substrate (50), and the solar cells (10); and 
an inter –ribbon (or interconnector 20, figs. 1-2) for electrically connecting the first and second solar cells (see figs. 1-2); 
wherein the inter-ribbon (20) further includes:
a ribbon body (or metal 22, figs. 3 and 8, [0061]) having a first surface facing the protective front substrate and formed in a longitudinal direction (e.g. the front/top surface), a second surface opposite to the first surface (e.g. back/bottom surface), and a side surface connecting the first surface and the second surface to each other (see figs. 3 and 8);
a first solder layer (see front/top solder layer 24, figs. 3 and 8) covering the front surface of the ribbon body (see figs. 3 and 8),
a second solder layer (see back/bottom solder layer 24, figs. 3 and 8) entirely covering the back surface of the ribbon body (22, see figs. 3 and 8);
wherein the solder layers are used to fix/connect the inter-ribbon (or interconnector) to the solar cells (see figs. 1-2, [0007], [0018]).
Hong et al. discloses the first solder layer covering the entire surface of the ribbon body (22, see figs. 3 and 8). Hong et al. does not disclose an insulating layer covering all the front surface except a part of the front surface of the ribbon body corresponding to the first solar cell such that the first solder layer covering the front surface of the ribbon body in which no insulating layer is present.
Tsuzuki et al. discloses incorporating an insulating member (1406 in figs. 14A-B or 1506 in figs. 15A-B) on the entire front/top surface of the metal member (1405 in figs. 14A-B or 1505 in figs. 15A-B) except for the part to be soldered for series connection (see examples 5 and 6). Tsuzuki et al. such incorporation of the insulation layer would allow the insulating member came into contact with an edge portion of the adjacent solar cell (or photovoltaic device, see examples 5 and 6) so that the edge portion of the photovoltaic does not come into contact with the metal member to overcome problems, e.g. cracks and breaks, inexpensively and easily with high reliability, thereby improving the photovoltaic device in reliability against repeated flexing when the photovoltaic device installed (see col. 4 lines 1-24, col. 4 line 53 through col. 6 line 13).
Therefore, it would have been obvious to one skilled in the art at the time of the invention was made to modify the inter-ribbon of Hong et al. by incorporating an insulating layer covering all the front surface of the metal member, e.g. the metal 22 of Hong or the ribbon body, except the part to be soldered for series connection as taught by Tsuzuki et al., because  Tsuzuki et al. such incorporation of the insulation layer would allow the insulating member came into contact with an edge portion of the adjacent solar cell (or photovoltaic device, see examples 5 and 6) so that the edge portion of the photovoltaic does not come into contact with the metal member to overcome problems, e.g. cracks and breaks, inexpensively and easily with high reliability, thereby improving the photovoltaic device in reliability against repeated flexing when the photovoltaic device installed (see col. 4 lines 1-24, col. 4 line 53 through col. 6 line 13).
In such modification, the insulating layer covers all the front surface except a part of the front surface of the ribbon body, or the metal member 22, corresponding to the first solar (or the solar having the bottom surface connected to the interconnector 20) and the first solder layer cover the front surface of the ribbon body in which no insulating layer is present, because the first solar cell is connected to the ribbon (or the interconnector 20) by the first solder layer, or the part where the first solder layer covers the ribbon-body/the metal member in which no insulating layer is present is the part to be soldered for series connection.   
Hong et al. discloses the solder layers are made of metals (see fig. 4). Metals generally have higher (or better) solder wettability than insulating materials (see [0067] of evidentiary reference to Sugizaki, US 2011/0284909). In other words, the wettability of the solder layer with respect to the insulating layer is lower (or poorer) than that with respect to the bus-ribbon body, because the solder and the bus-ribbon body are like materials while the solder and the insulating layer are unlike materials.
Regarding claim 16, modified Kataoka et al. discloses a solar cell panel as in claim 15 above, wherein Hong et al. shows the part of the front surface of the ribbon body includes a portion (e.g. or bent portion) between the first and second solar cells (see figs. 1-2). 

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over modified Hong et al. (US 2012/0103385) as applied to claim 15 above, and further in view of Kataoka et al. (US Patent 5,660,646).
Regarding claims 18 and 20, modified Hong et al. discloses a solar cell panel as in claim 15 above.
Modified Hong et al. does not teach the protective back substrate is black or gray, nor do they teach the insulating layer is a black layer or a gray layer.
Kataoka et al. discloses the protective back substrate (312 in fig. 3) is black or gray (col. 10, line 25, and the insulating layer (110/111, 310/311, 410/411) is a black layer (col. 5 line 66 through col. 6 line 47, col. 9 line 45-58) to decrease the light transmittance of the insulating layer (or resin) to prevent deterioration and provide good appearance (see col. 6, lines 30-47).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell panel of modified Hong et al. by using black or gray protective back substrate and black or gray insulating layer to decrease the light transmittance to prevent deterioration and provide good appearance as taught by Kataoka et al.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over modified Hong et al. (US 2012/0103385) as applied to claim 15 above, and further in view of Tanaka et al. (US 2004/0149332).
Regarding claim 24, modified Hong et al. discloses a solar cell panel as in claim 15 above, wherein Hong et al. shows a plurality of solar strings formed by electrically connecting the plurality of solar cells to each other (see fig. 1), and describes the electrodes (14 and 16) of each solar cell are for transferring current to an external device (see [0056] and [0059]). In other words, Hong et al. discloses the inter-ribbon (or interconnector 20), which is connected to the electrodes of the solar cell, is also used for electrically connecting the solar cell strings to an external circuit, or external device.
Modified Hong et al. does not teach the insulating layer of the modified inter-ribbon surrounding the first part of the side surface of the body and the second layer surrounding the remaining part of the side surface. 
Tanaka et al. teaches an insulating layer (3, fig. 1) surrounding the first part of a side surface of the wire (5, fig. 1) and a solder layer (7, see fig. 1, [0050-0051]) surrounding the remaining part of the side surface of the wire (5).
It would have been obvious to one skilled in the art at the time the invention was made to modify the bus ribbon of modified Hong et al. by having the insulating layer (taught by Tsuzuki et al.) to surrounding the side surface of the ribbon body and the second solder layer on the surface to surround the remaining part of the side surface of the ribbon body in the longitudinal direction as taught by Tanaka et al., because Tanaka teaches such arrangement would allow the solder layer to improve in reliability, maintain adherence and suppresses detachment ([0014]).

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over modified Hong et al. (US 2012/0103385) as applied to claim 24 above, and further in view of Berghofer et al. (US Patent 7,476,800).
Regarding claim 25, modified Hong et al. discloses a solar cell panel as in claim 24 above.
Modified Hong et al. does not teach including a protrusion protruding from the front surface of the bus-ribbon body toward the protective front substrate.
Berghofer et al. discloses a bus ribbon (or electric connection element 1) having a rough surface (5) to include a protrusion protruding from a front surface of the bus-ribbon body (electric conductor 2, see figs. 1-6) to enlarge contact area between the bus-ribbon body (or electric conductor 2) and coating material (3) so that the attainable adhesive force is increased thereby reducing the layer thickness of the coating (col. 1, lines 53-58).
It would have been obvious to one skilled in the art at the time the invention was made to modify the bus-ribbon of modified Hong et al. by roughing the front surface of the bus-ribbon body to include a protrusion protruding from a front surface of the bus-ribbon body as taught by Berghofer et al., because Berghofer et al. teaches such roughened surface would enlarge the contact area between the bus-ribbon body and the coating material (e.g. the insulating layer) so that the attainable adhesive force is increased thereby reducing the layer thickness of the coating.

Regarding claims 26-27, modified Hong et al. discloses a solar panel as in claim 25 above, wherein the insulating layer surrounds and contacts the first surface (or the front surface) and the side surface of the ribbon body (see claim 25 above) and Berghofer et al. teaches enlarging the contact area between the ribbon body and the coating material such as the insulating layer by roughing the contact area surface to increase the attainable adhesive force to reduce the layer thickness of the coating material (see claim 21 above). Berghofer et al. also teaches the coating material (3) has the shape for engaging the roughened surface (5, see figs. 1-6). 
Modified Hong et al. does not explicitly teach roughing the side surface such that the protrusion on the side includes bosses formed on the side surface of the bus-ribbon body including the protrusion and the coating material such as the insulating layer has a shape for engaging the bosses.
However, it would have been obvious to one skilled in the art at the time of the invention was made to modify bus ribbon of modified Kataoka et al. by roughing the side surface of the bus-ribbon body such that the protrusion on the side includes bosses formed on the side surface of the bus-ribbon body including the protrusion and the coating material such as the insulating layer has a shape for engaging the bosses, because Berghofer et al. teaches enlarging the contact area between the ribbon body and the coating material (e.g. insulating layer in modified Rubin ‘976) by roughing the contact area surface to increase the attainable adhesive force to reduce the layer thickness of the coating material and the coating material (such as the insulating layer in modified Rubin ‘976) has the shape for engaging the roughened surface. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-16, 18, 20, and 24-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Kataoka and Tanaka et al. does not disclose a panel as claimed. However, Applicant’s argument is moot in view of the new ground of rejection. See the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726